EXHIBIT 10.1
 


SKY PETROLEUM, INC.
Attn: Karim Jobanputra, Chief Executive Officer
401 Congress Avenue, Suite 1540
Austin, Texas 78701, USA
 
January 8, 2014
 
Mark Rachovides
c/o Haywood Securities ITF Mark Rachovides, 700-200 Burrard St.
Vancouver, BC V6C 3L6, Canada
 
 

 
Re:
Amendment to 8% Convertible Promissory Note, due January 8, 2014

 
Dear Mark:
 
This letter documents our agreement to extend the maturity date of the  8%
Convertible Promissory Note, due January 8, 2014, in the principal amount of
US$150,000 (the “Original Note”), issued pursuant to the Note Purchase Agreement
dated January 8, 2013, between Sky Petroleum, Inc. (the “Company”) and Mark
Rachovides, to May 8, 2014.  Pursuant to this letter agreement, the Company will
issue to you an Amended and Restated 8% Convertible Promissory Note, due May 8,
2014, which shall amend, supercede and replace in its entirety that certain 8%
Convertible Promissory Note, due January 8, 2014.  The Original Note issued to
you shall be null and void, and you agree to return the Original Note to the
Company for cancellation.
 
The Note Purchase Agreement remains in full force and effect in accordance with
its terms.
 
Sincerely,
 
SKY PETROLEUM, INC.
 
 
Karim Jobanputra
Chief Executive Officer




cc:  Kenneth Sam, Dorsey & Whitney LLP











 
 

--------------------------------------------------------------------------------

 
